DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a correction to Notice of Allowance sent on 12/14/2021.
Claims 1-10 are pending.
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, wherein the modal group information includes a table that defines a descriptive text on a function for each of modal codes, and the modal effective range information includes a table that defines a group name of each of the modal codes and codes for cancellation of modal state; identify an attention block in the machining program; identify a modal state that is effective in the attention block and an effective range of the modal state with reference to the modal group information and the modal effective range information wherein the modal state is activated by a modal code in the matching program and remains effective until the modal code is altered or cancelled; as recited in independent claim 1.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-10 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191